DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A computing device, comprising:
a memory; and
processing circuitry coupled to the memory, wherein the memory and the processing circuitry, in operation, implement a neural network having at least one layer of a plurality of neurons, the plurality of neurons including neuron connections and input connections, the neuron connections between neurons in the at least one layer of said plurality of neurons, and the input connections between neurons in the at least one layer of said plurality of connections and a network input, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights, wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time, at least one layer of said plurality of said plurality of neurons including activation function computing circuits of the processing circuitry [computing circuits as described in the specification can be digital, i.e. mathematical computing circuits], the activation function computing circuits, in operation, compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values,
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed.

Claim 8 is copied below, with the limitations belonging to an abstract idea being underlined.
A device, including:
a sensor to provide a sensor signal; and
a neural network coupled to the sensor, the neural network including:
at least one layer of a plurality of neurons, the plurality of neurons including neuron connections and input connections, the neuron connections between neurons in the at least one layer of said plurality of neurons, and the input connections between neurons in the at least one layer of said plurality of connections and a network input, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights, wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time, at least one layer of said plurality of said plurality of neurons including activation function computing circuits [computing circuits as described in the specification can be digital, i.e. mathematical computing circuits] configured to compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values; 
an input stage coupled to said sensor and configured to receive said sensor signal as said network input; and 
a readout stage to provide a network-processed output signal, 
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system, i.e. with and input, output, and sensor does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The additional limitations of receiving data, i.e. data gathering, and outputting data, i.e. reporting of results, equates to extra solution data activity (see MPEP 2106.05(g)).
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 8 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-5 and 7 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm/neural network processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Basterrech (Self-Organizing Maps and Scale-Invariant Maps in Echo State Networks), see NPL of record, in view of Nakano (US 20180309266).

Regarding claim 1, Basterrech discloses a neural network having at least one layer of a plurality of neurons (see Abstract and Figure 1), the plurality of neurons including neuron connections and input connections (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses input neurons, reservoir neurons, discloses connection between neurons), the neuron connections between neurons in the at least one layer of said plurality of neurons (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses connections, including connection in the reservoir, i.e. connections between neurons in at least one layer), and the input connections between neurons in the at least one layer of said plurality of connections and a network input, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses connection with input weights and connections with reservoir weights), wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time (see page 95 II B and page 96 right column to page 97 first paragraph: discloses and activation function with respect to time with respect to the functioning/response of the neurons), at least one layer of said plurality of said plurality of neurons including activation function computing circuits, the activation function computing circuits, in operation, compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: disclosing computing an activation value, i.e. x(t), based on previous activation values, i.e. x(t-1), disclosed processing algorithm meets the limitations of the recited activation function computing circuits as the applicant’s specification indicates that circuit can be implemented as digital circuits, i.e. software, obvious that the disclosed algorithm is a software algorithm),
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: discloses computing reservoir connection weights based upon current activation values).
Basterrech does not expressly disclose a computing device, comprising:
a memory; and
processing circuitry coupled to the memory, wherein the memory and the processing circuitry, in operation, implement the neural network, i.e. the previously discussed computing circuits are computing circuits of the processing circuitry. 

Nakano discloses a computing device (see paragraphs 0145-0146: computer), comprising:
a memory (see paragraphs 0145-0146 and 0156-0157: computer with memory); and
processing circuitry coupled to the memory, wherein the memory and the processing circuitry, in operation, implement the neural network (see Figs. 1 and 14, paragraphs 0078, 0145-0146, 0155-0157, and 0160: discloses processor configured to executing program instructions for implementing the disclosed invention, disclosed invention includes a neural network). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Basterrech, with the teachings of Nakano, i.e. using a computing device to implement the neural network, for the advantageous benefit of using a conventional computer to efficiently perform the neural network computations of Basterrech. Once modified using a computing device to implement the neural network algorithm of Basterrech, the modification would meet the claimed limitation of wherein the previously discussed computing circuits are computing circuits of the processing circuitry/computing device. 
Regarding claim 2, Basterrech previously modified by Nakano, further discloses wherein the neuron connections include neuron self-connections (see Fig. 1). 

Regarding claim 3, Basterrech previously modified by Nakano, further discloses wherein said activation function computing circuits/processing algorithm comprise:
distance computing blocks arranged to produce a first output indicative of a distance between said current network input and a respective input connection weight, and arranged to produce a second output indicative of a distance between said previous activation value and a respective neuron connection weight (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: discloses computing Euclidean distances for both the inputs using input connection weights and reservoir connection weights and activation values); and
an exponential module arranged to apply an exponential function to a sum of said first and second outputs (see Figure 1 and page 96 right column to page 97 first paragraph: discloses exponential function using both of the weights as a summation).

Regarding claim 4, Basterrech previously modified by Nakano, further discloses wherein the distance computing modules are configured to compute said distances as Euclidean distances (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: discloses computing Euclidean distances).


Regarding claim 5, Basterrech previously modified by Nakano, further discloses dampening modules arranged to apply dampening factors to said first and second outputs summed to provide said sum of said first and second outputs (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: exponential function includes weights/dampening factors -α and -β).

Regarding claim 7, Basterrech previously modified by Nakano, further discloses a multiplier arranged to multiply by a gain factor less than unity, the multiplier coupling the output of said exponential module to an input of the leaky integration stage, wherein the leaky integration stage includes a leaky feedback loop with a leak factor which is complementary to unity of said gain factor less than unity (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: leaky parameter γ, between 0 an 1, disclosed equation represent a feedback loop as claimed by the applicant).

Regarding claim 8, Basterrech discloses a neural network (see Abstract and Figure 1) including:
at least one layer of a plurality of neurons (see Abstract and Figure 1), the plurality of neurons including neuron connections and input connections (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses input neurons, reservoir neurons, discloses connection between neurons), the neuron connections between neurons in the at least one layer of said plurality of neurons (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses connections, including connection in the reservoir, i.e. connections between neurons in at least one layer), and the input connections between neurons in the at least one layer of said plurality of connections and a network input, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses connection with input weights and connections with reservoir weights), wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time (see page 95 II B and page 96 right column to page 97 first paragraph: discloses and activation function with respect to time with respect to the functioning/response of the neurons), at least one layer of said plurality of said plurality of neurons including activation function computing circuits configured to compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: disclosing computing an activation value, i.e. x(t), based on previous activation values, i.e. x(t-1), disclosed processing algorithm meets the limitations of the recited activation function computing circuits as the applicant’s specification indicates that circuit can be implemented as digital circuits, i.e. software, obvious that the disclosed algorithm is a software algorithm); 
an input stage and a readout stage (see Figure 1); and 
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: discloses computing reservoir connection weights based upon current activation values). 

Basterrech does not expressly disclose a device, including:
a sensor to provide a sensor signal; 
a neural network coupled to the sensor;
wherein the input stage is coupled to said sensor and configured to receive said sensor signal as said network input; and 
wherein the readout stage provides a network-processed output signal. 

Nakano discloses a device (see Abstract and Fig. 1: system/device), including:
a sensor to provide a sensor signal (see Fig. 1 and paragraph 0024: sensor for providing input); 
a neural network coupled to the sensor (see Fig. 1 and paragraphs 0024-0025: sensor providing time-series data to the network in places of data generator);
wherein the input stage is coupled to said sensor and configured to receive said sensor signal as said network input (see Fig. 1 and paragraphs 0024-0025); and 
wherein the readout stage provides a network-processed output signal (see Fig. 1 and paragraphs 0025-0029: output layer/readout stage providing output vales, i.e. a network-processed output signal). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Basterrech, with the teachings of Nakano, i.e. using a computing device to implement the neural network, for the advantageous benefit of using a conventional computer to efficiently perform the neural network computations of Basterrech. Once modified using a computing device to implement the neural network algorithm of Basterrech, the modification would meet the claimed limitation of wherein the previously discussed computing circuits are computing circuits of the processing circuitry/computing device. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaeger (US 7321882) discloses a recurrent artificial neural network with self-connections.

Response to Arguments
Applicants arguments have been fully considered. 
Applicant argues that the claims are patent eligible since the claims are analogous to example vii of MPEP 2106.04(a)(1) as such limitation related to training specific structural features of a neural network are not directed to an abstract idea. The examiner respectfully disagrees. 
Example vii is as follows: vii. a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set. The example provided is directed to a training a neural network for facial detection, the example ties the training to a practical application, i.e. facial recognition. The current set of claims, while also directed toward training a neural network, recite an algorithm for training a neural network, but do not include any limitation that would tie the algorithm to a practical application.   
 Applicant’s argument with respect to the amended limitations and the prior 103 Claim Rejections have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865